Citation Nr: 1215230	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  09-48 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected residuals of a traumatic brain injury.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The Veteran served on active duty from December 1977 to January 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

A videoconference hearing was held in May 2010 before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

In February 2011, the Board remanded the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its February 2011 remand, the Board directed the RO to schedule the Veteran for a VA examination to determine whether the sleep apnea was caused or aggravated by the service-connected residuals of a traumatic brain injury, to include medications taken for that service-connected disability.  The Board noted that a clear rationale for this opinion would be helpful.  The April 2011 VA examiner noted that there was no evidence to suggest that the Veteran's sleep apnea was due to or aggravated by military service.  It was further opined that it was "unlikely" that the sleep apnea was related to an in-service TBI.  This opinion does not address aggravation.  Moreover, the opinion did not address whether the medications taken for the current service-connected residuals of a traumatic brain injury caused or aggravated the sleep apnea.  The sleep apnea was largely attributed to a narrow breathing pipe and appellant's weight.

The February 2012 supplemental statement of the case was mailed to the Veteran's old address in Norwich, Connecticut, instead of his current address in Ledyard, Connecticut.  It was apparently returned as undeliverable.  The February 2012 supplemental statement of the case should be mailed to the appellant's current address.

As noted, the April 2011 VA examiner attributed the Veteran's sleep apnea to a narrow airway that was likely congenital in nature along with acquired obesity.  The examiner noted that the appellant had experienced a 100-pound gain from when he entered active service to the time of his prior maximum weight.  The Board, however, notes that the Veteran gained 25 pounds during service.  In October 1978, he weighed 160 pounds and in November 1988 his weight was 185 pounds.  Based on the examiner's rationale, the examiner should have considered whether the sleep apnea could be related to service due to the in-service weight gain.

At the May 2010 hearing, the Veteran testified that VA doctors concurred with the opinion of Dr. Licata that his sleep apnea possibly or could have been related to his service-connected traumatic brain injury.  Hearing Transcript, pages 6-7.  The Board notes that the appellant is reporting speculative opinions.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  Nonetheless, the claimant testified that his VA doctors reviewed the original sleep study records dated in 1990 from Yale-New Haven Hospital in New Haven, Connecticut and intimated that this study had been associated with his VA medical records.  Id. at 6.  The VA has obtained VA treatment records dated from October 2007 to April 2008 and from September 2009 to February 2011 from the West Haven VA Medical Center and the New London VA outpatient clinic.  The VA should attempt to obtain all records from those facilities for the periods from January 1989 to October 2007, from April 2008 to September 2009, and from February 2011 to the present, as well as any copies those facilities have of the original sleep study records dated in 1990 from Yale-New Haven Hospital in New Haven, Connecticut.

As noted on the title page, the Veteran is claiming, at least in part, that his sleep apnea is secondary to his service-connected residuals of a traumatic brain injury.  The RO has not provided the appellant notice of the information and evidence needed to substantiate and complete a claim of entitlement to secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice should be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should provide the Veteran a VCAA letter addressing the issue of entitlement to secondary service connection for sleep apnea, with a copy to his representative. 

2.  The AMC/RO should ask the appellant to identify any VA medical provider who with a degree of medical certainty opined that the sleep apnea was related to the in-service traumatic brain injury or that the sleep apnea was caused or aggravated by the residuals of the in-service traumatic brain injury, to include taking medications for the residuals of the in-service traumatic brain injury.  If the claimant identifies a VA medical provider who rendered such an opinion, the AMC/RO should attempt to contact that medical provider to see if he or she has rendered such an opinion and if so, to provide a statement articulating that opinion.  

The AMC/RO should make one last attempt to obtain an authorization of release from the Veteran to obtain a copy of the original sleep study records dated in 1990 from Yale-New Haven Hospital in New Haven, Connecticut, if he does not provide the records himself.  

Regardless of the appellant's response, the AMC/RO should obtain all records from the West Haven VA Medical Center and the New London VA outpatient clinic for the periods from January 1989 to October 2007, from April 2008 to September 2009, and from February 2011 to the present, as well as any copies those facilities have of the original sleep study records dated in 1990 from Yale-New Haven Hospital in New Haven, Connecticut.  Appellant's assistance should be requested as needed.  

Any obtained records must be associated with the Veteran's claims file.  To the extent records are not obtained, the claims file should contain documentation of the attempts made and the appellant and his counsel should be notified as needed.

3.  The AMC/RO should mail a copy of the February 2012 supplemental statement of the case to the appellant's current address in Ledyard, Connecticut.

4.  Thereafter, the AMC/RO should return the Veteran 's claims file to the April 2011 VA examiner for her to prepare an addendum to her examination report.  That VA examiner should review all pertinent medical records in the claims file, and should state in the addendum that such review was performed.  The complete rationale for all opinions expressed should be set forth in a written report.

(a)  The examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's sleep apnea has been caused by his military service, to include the in-service traumatic brain injury and the in-service 25-pound weight gain.

(b)  Without consideration of what medications the Veteran takes or has taken for his residuals of  his in-service traumatic brain injury, the examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's sleep apnea has been caused by or aggravated (permanently made worse) by his service- connected residuals of a traumatic brain injury.

(c)  The examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's sleep apnea has been caused or aggravated (permanently made worse) by medications the Veteran takes or has taken for his residuals of his in-service traumatic brain injury.

(d)  A clear rationale for all opinions is necessary and a discussion of the facts and medical principles involved is necessary.  

(e)  If the April 2011 VA examiner is unavailable, the AMC/RO should arrange for the Veteran's claims file to be reviewed by another medical professional.

5.  After the development requested, the AMC/RO should review the addendum to the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the addendum is deficient in any manner, the RO must implement corrective procedures at once.

6.  Thereafter, the AMC/RO must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


